DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 
Claims 1-20 are pending.  Of these, claims 1 and 8 are independent.


Specification/Claim Informality Objections
In each of claims 2 and 9, “the second threshold value” should be --the second threshold voltage-- (see its antecedent in the respective parent claims).  
In each of claims 6, 7 and 20, all recitations of “resistive state” should be --resistance state-- (for clarity and consistency with other claims).
Appropriate correction is required.

In the title, the abbreviations “VCMA” and “MTJ” should be expanded for clarity.  The following is suggested: 
--MEMORY DEVICE AND METHOD OF OPERATING A VOLTAGE-CONTROLLED MAGNETIC ANISOTROPY (VCMA) MAGNETIC TUNNEL JUNCTION (MTJ) DEVICE--

Drawings
The drawings are objected to because they are grainy and some of the details and the labels are difficult to clearly discern (see the drawings in the priority document for comparison).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites “further comprising: a plurality of memory cells, each memory cell comprising a MTJ device”; it is unclear in the claims whether the VCMA MTJ device recited in parent claim 8 is intended to be part of “a plurality of memory cells” in claim 10 or a separate MTJ device.  
Further, in claim 10, it is unclear in the claims whether “a first resistance state”, “a second resistance state”, “a first threshold voltage” and “a second threshold voltage” are intended to be referring to the same in parent claim 8 or different therefrom.

Claims 11-16 depend from claim 10, thus are rejected for the same reason(s) above for claim 10.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0071732 A1 (“KHALILI AMIRI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 8 and 1, KHALILI AMIRI discloses a magneto-resistive memory device, and a corresponding method of operating the device, comprising: 
a voltage-controlled magnetic anisotropy (VCMA) magnetic tunnel junction (MTJ) device (e.g., the device 10 in Figs. 1A and 1B and the device 40a in Fig. 3), 
the MTJ device configured to be switchable between a first resistance state (e.g., the AP state on the right of Fig. 1A and on the left of Fig. 1B) and a second resistance state (e.g., the P state on the left of Fig. 1A and on the right of Fig. 1B), 
wherein a first threshold voltage (e.g., associated with Vc1 in Fig. 1A, with reference to a lower P-to-AP voltage in Figs. 2 and 12) for switching the MTJ device from the second resistance state to the first resistance state (from the P state to the AP state in Figs. 1A, 2 and 12) is lower than a second threshold voltage (e.g., associated with Vc2 in Fig. 1B, with reference to a higher AP-to-P voltage in Figs. 2 and 12) for switching the MTJ device from the first resistance state to the second resistance state (from the AP state to the P state in Figs. 1B, 2 and 12); and 
a driver circuit configured to apply a first voltage pulse across the MTJ device (e.g., Vc1 in Fig. 1A, with reference to a lower P-to-AP voltage in Figs. 2 and 12) with an amplitude having an absolute value equal to or greater than the first threshold voltage (i.e., equal to greater than the threshold voltage associated with Vc1 in Fig. 1A, with reference to a lower P-to-AP voltage in Figs. 2 and 12) and lower than the second threshold voltage (i.e., lower than the threshold voltage associated with Vc2 in Fig. 1B, with reference to a higher AP-to-P voltage in Figs. 2 and 12), thereby setting the MTJ device to the first resistance state (to the AP state on the right of Fig. 1A) regardless of whether the MTJ device is initially in the first resistance state or the second resistance state (e.g., with reference to paragraph [0046] “a first voltage is applied to change the magnetization state from reset to set, but subsequent application will not change the device state” and “a larger voltage is used to return the device state to the reset condition”, thus the lower first voltage changes the state to “set” regardless of the initial state).

Regarding claims 9 and 2, KHALILI AMIRI discloses the memory device according to claim 8 and the method according to claim 1, further comprising, subsequent to applying the first voltage pulse (the Vc1 pulse in Fig. 1A), applying a second voltage pulse across the MTJ device (e.g., the Vc2 pulse in Fig. 1B, based on a subsequent write data bit, with reference to a higher AP-to-P voltage in Figs. 2 and 12) with an amplitude having an absolute value equal to or greater than the second threshold [voltage] (i.e., equal to greater than the threshold voltage associated with Vc2 in Fig. 1B, with reference to a higher AP-to-P voltage in Figs. 2 and 12), thereby setting the MTJ device to the second resistance state (to the P state on the right of Fig. 1B; also, with reference to paragraph [0046] “a first voltage is applied to change the magnetization state from reset to set, but subsequent application will not change the device state” and “a larger voltage is used to return the device state to the reset condition”).

Regarding claims 17 and 3, KHALILI AMIRI discloses the memory device according to claim 9 and the method according to claim 2, wherein: 
applying the first voltage pulse (with reference to Fig. 1A) across the MTJ device (e.g., with reference to 40b in Fig. 3) using the driver circuit comprises supplying, using the driver circuit, a third voltage pulse to a second electrode of the MTJ device (e.g., supplied to the Free side electrode of 40b in Fig. 3, via SL and the transistor, controlled by 44) while supplying a voltage of a first reference level to a first electrode of the MTJ device (e.g., supplied to the Fixed side electrode of 40b in Fig. 3, via BLB, controlled by 44; also, with reference to BLB in Fig. 6); and 
applying the second voltage (with reference to Fig. 1B) across the MTJ device (e.g., with reference to 40a in Fig. 3) using the driver circuit comprises supplying, using the driver circuit, a fourth voltage pulse to the second electrode of the MTJ device (e.g., supplied to the Free side electrode of 40a in Fig. 3, via SL and the transistor, controlled by 44) while supplying a voltage of a second reference level to the first electrode of the MTJ device (e.g., supplied to the Fixed side electrode of 40a in Fig. 3, via BLA, controlled by 44; also, with reference to BLA in Fig. 6).

Regarding claims 18 and 4, KHALILI AMIRI discloses the memory device according to claim 17 and the method according to claim 3, wherein an amplitude of the third voltage pulse is equal to an amplitude of the fourth voltage pulse (e.g., with reference to Figs. 3 and 6, with a shared SL and simultaneously supplying the BLA and BLB voltage pulses, implying a same SL amplitude for applying the pulses in Figs. 1A and 1B across the MTJ device), and the first reference level differs from the second reference level (e.g., to apply different pulse levels in Figs. 1A and 1B across the MTJ device with a same SL amplitude; also, with reference to different BLB and BLA pulse levels in Fig. 6).

Regarding claims 20 and 6, KHALILI AMIRI discloses the memory device according to claim 9 and the method according to claim 2, wherein a probability of switching the MTJ device from the first [resistance] state to the second [resistance] state oscillates as a function of a duration of the second voltage pulse (e.g., with reference to paragraph [0054] “pulses timed at approximately ½ of the precessional period, or at an odd multiple thereof, will switch the bit to the opposite state (P to AP, or AP to P), while pulses timed at one or multiple full precessional periods will not switch it”), and wherein a duration of the second voltage pulse is less than a period of the oscillatory function (e.g., with reference to paragraph [0054] “pulses timed at approximately ½ of the precessional period … will switch the bit to the opposite state (P to AP, or AP to P)”).

Regarding claim 7, KHALILI AMIRI discloses the method according to claim 2, wherein the MTJ device is an MTJ device of a set of VCMA MTJ devices (e.g., with reference to Figs. 3 and 5), and the method further comprises: 
applying the first voltage pulse across each one of a first subset of the MTJ devices (e.g., a subset of the MTJ devices in Figs. 3 and 5 that are being written with “0” bits with reference to 0.6V in Fig. 6 and Fig. 1A), thereby setting each one of the first subset of the MTJ devices to a respective first resistance state (to the AP state on the right of Fig. 1A) regardless of a respective initial resistance state of the first subset of the MTJ devices (i.e., regardless of the initial state prior to writing “0” bits, with reference to paragraph [0046] “a first voltage is applied to change the magnetization state from reset to set, but subsequent application will not change the device state”); and 
applying the first voltage pulse and then the second voltage pulse across each one of a second subset of the MTJ devices (e.g., a subset of the MTJ devices in Figs. 3 and 5 that are first being written with “0” bits with reference to 0.6V in Fig. 6 and Fig. 1A, and then later are being written with “1” bits with reference to 0.9V in Fig. 6 and Fig. 1B; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim), thereby setting each one of the second subset of the MTJ devices to a respective second [resistance] state (to the P state on the right of Fig. 1B) regardless of a respective initial resistance state of the second subset of the MTJ devices (i.e., regardless of the initial state prior to writing “0” bits, with reference to paragraph [0046] “a first voltage is applied to change the magnetization state from reset to set, but subsequent application will not change the device state” and “a larger voltage is used to return the device state to the reset condition”).

Regarding claim 10, KHALILI AMIRI discloses the memory device according to claim 9, further comprising: 
a plurality of memory cells (e.g., with reference to Figs. 3 and 5), each memory cell comprising a MTJ device, wherein each MTJ device is configured to be switchable between a first resistance state and a second resistance state, and wherein for each MTJ device: a first threshold voltage for switching the MTJ device from the second resistance state to the first resistance state is lower than a second threshold voltage for switching the MTJ device from the first resistance state to the second resistance state (see the rejection of claim 8 above), and wherein the driver circuit is configured to: 
apply the first voltage pulse across each one of a first subset of the MTJ devices (e.g., a subset of the MTJ devices in Figs. 3 and 5 that are being written with “0” bits with reference to 0.6V in Fig. 6 and Fig. 1A), and 
apply the first voltage pulse and then the second voltage pulse across each one of a second subset of the MTJ devices (e.g., a subset of the MTJ devices in Figs. 3 and 5 that are first being written with “0” bits with reference to 0.6V in Fig. 6 and Fig. 1A, and then later are being written with “1” bits with reference to 0.9V in Fig. 6 and Fig. 1B; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claim 11, KHALILI AMIRI discloses the memory device according to claim 10, further comprising: a plurality of bit lines (e.g., including BL’s in Fig. 3) and a plurality of word lines (e.g., including WL’s in Fig. 3), wherein each memory cell of the plurality of memory cells comprises a transistor (e.g., 38 in Fig. 3) having a first terminal (e.g., connected to 40a), a second terminal connected to a voltage source (e.g., via SL), and a gate terminal connected to one of the word lines (e.g., WL0 in Fig. 3), and wherein the MTJ device (e.g., 40a in Fig. 3) of each memory cell is connected between one of the bit lines (e.g., BLA in Fig. 3) and the first terminal of the transistor of the memory cell (e.g., connected to 40a in Fig. 3).

Regarding claim 12, KHALILI AMIRI discloses the memory device according to claim 11, wherein the driver circuit is configured to: in applying the first voltage pulse across the MTJ device of any one of the memory cells, control a timing and a duration of the first voltage pulse via the word line (e.g., with reference to a voltage pulse across 40b in Fig. 3, which includes an SL voltage selectively supplied via the transistor controlled by WL0 and 44) and an amplitude of the first voltage pulse via the bit line (e.g., controlled by 44 in Fig. 3, with reference to Fig. 1A and BLB in Fig. 6), and in applying the second voltage pulse across the MTJ device of any one of the memory cells, control a timing and a duration of the second voltage pulse via the word line (e.g., with reference to a voltage across 40a in Fig. 3, which includes an SL voltage selectively supplied via the transistor controlled by WL0 and 44) and an amplitude of the second voltage pulse via the bit line (e.g., controlled by 44 in Fig. 3, with reference to Fig. 1B and BLA in Fig. 6).

Regarding claim 13, KHALILI AMIRI discloses the memory device according to claim 10, further comprising: a plurality of bit lines (e.g., including BL’s in Fig. 3) and a plurality of word lines (e.g., including WL’s in Fig. 3), wherein the MTJ device (e.g., 40a in Fig. 3) of each memory cell comprises a first terminal connected to one of the bit lines (e.g., BLA in Fig. 3) and a second terminal (e.g., the Free side terminal of 40a in Fig. 3) connected to one of the word lines (e.g., capacitively connected to WL0 in Fig. 3, via the gate capacitance of the selector transistor 38), and that the second terminal is directly connected to the word line or the second terminal is connected to the word line via a selector of the memory cell (e.g., the Free side terminal of 40a in Fig. 3 is capacitively connected to WL0 via the gate capacitance of the selector transistor 38; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claim 14, KHALILI AMIRI discloses the memory device according to claim 13, wherein the driver circuit is configured to: in applying the first voltage pulse across the MTJ device of any one of the memory cells, control a timing and a duration of the first voltage pulse via the word line (e.g., with reference to a voltage across 40b in Fig. 3, which includes an SL voltage selectively supplied via the transistor controlled by WL0 and 44) and an amplitude of the first voltage pulse via the bit line (e.g., controlled by 44 in Fig. 3, with reference to Fig. 1A and BLB in Fig. 6), or vice versa; and in applying the second voltage pulse across the MTJ device of any one of the memory cells, control a timing and a duration of the second voltage pulse via the word line (e.g., with reference to a voltage across 40a in Fig. 3, which includes an SL voltage selectively supplied via the transistor controlled by WL0 and 44) and an amplitude of the second voltage pulse via the bit line (e.g., controlled by 44 in Fig. 3, with reference to Fig. 1B and BLA in Fig. 6), or vice versa.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0071732 A1 (“KHALILI AMIRI”)..
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 19 and 5, KHALILI AMIRI discloses the memory device according to claim 9 and the method according to claim 2, but does not disclose that a duration of the first voltage pulse is greater than a duration of the second voltage pulse.
However, KHALILI AMIRI discloses a dependence of switching voltage on pulse duration (e.g., Fig. 12) and suggests a combination of different pulse amplitudes/ levels and different pulse widths/ lengths to switch the device in opposite directions (e.g., paragraphs [0056], [0059] and [0072]).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use a duration of the first voltage pulse (e.g., with reference to Fig. 12, with a lower Vc for a longer pulse duration for a P-to-AP switching) greater than a duration of the second voltage pulse (e.g., with reference to Fig. 12, with a higher Vc for a shorter pulse duration for an AP-to-P switching), as optimum operating pulse conditions (e.g., to increase the switching voltage margin) for effective and reliable switching between the resistance states.

Regarding claim 15, KHALILI AMIRI discloses the memory device according to claim 13, wherein the second terminal is connected to the word line via the selector of the memory cell (the Free side terminal of 40a in Fig. 3 is capacitively connected to WL0 via the gate capacitance of the selector transistor 38; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim), 
but does not disclose that the selector is a diode selector, ovonic threshold switch (OTS), silicon-based selector, metal-insulator-metal based selector, metal-insulator transition (MIT) selector, field assisted super-linear threshold (FAST) selector, mixed ionic-electron conduction (MIEC) selector, or 2D material based selector.
However, for a variable resistance memory device (such as that of KHALILI AMIRI), a memory array configuration using a two-terminal selector (such as a diode, an OTS, etc.) was common and well known in the art, as an alternative memory array configuration that provides a higher memory density than that using a transistor selector (as in KHALILI AMIRI).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to modify and reconfigure the memory array of KHALILI AMIRI by using a two-terminal selector (such as a diode, an OTS, etc., with appropriate changes to the operating signals), since such memory array configuration for a variable resistance memory device (such as that of KHALILI AMIRI) was common and well known in the art, as an alternative memory array configuration that provides a higher memory density than that using a transistor selector (as in KHALILI AMIRI).

Regarding claim 16, KHALILI AMIRI discloses the memory device according to claim 13, but does not disclose that the second terminal is directly connected to the word line, and that the MTJ device is configured to perform matrix-vector multiplication for analog in-memory computing (AiMC).
However, for a variable resistance memory device (such as that of KHALILI AMIRI), a crossbar memory array configuration with a word line and a bit line directly connect to a resistive memory element was common and well known in the art, as an alternative memory array configuration that provides a higher memory density than that using a transistor selector (as in KHALILI AMIRI).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to modify and reconfigure the memory array of KHALILI AMIRI by directly connecting a word line and a bit line to the VCMA MTJ device, since such crossbar memory array configuration for a variable resistance memory (such as that of KHALILI AMIRI) was common and well known in the art, as an alternative memory array configuration that provides a higher memory density than that using a transistor selector (as in KHALILI AMIRI).
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure the MTJ device of KHALILI AMIRI to perform matrix-vector multiplication for analog in-memory computing (AiMC), since such application for a variable resistance memory (such as that of KHALILI AMIRI) in a crossbar memory configuration was common and well known in the art, as an efficient hardware based implementation of such application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824